Name: Council Regulation (EC) No 48/1999 of 18 December 1998 fixing, for certain fish stocks and groups of fish stocks, the total allowable catches for 1999 and certain conditions under which they may be fished
 Type: Regulation
 Subject Matter: fisheries
 Date Published: nan

 L 13/1EN Official Journal of the European Communities18.1.1999 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC) No 48/1999 of 18 December 1998 fixing, for certain fish stocks and groups of fish stocks, the total allowable catches for 1999 and certain conditions under which they may be fished THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3760/92 of 20 December 1992 establishing a Community system for fisheries and aquaculture (1), and in particular Article 8(4) thereof, Having regard to the 1994 Act of Accession, and in particular Articles 121 and 122 thereof, Having regard to the proposal from the Commission, (1) Whereas Article 4 of Regulation (EEC) No 3760/92 requires the Council to formulate, in the light of the available scientific advice and, in particular, of the report prepared by the Scientific, Technical and Economic Committee for Fisheries, the measures necessary to ensure the rational and responsible exploitation of resources on a sustainable basis; (2) Whereas a management regime making full use of the new management possibilities given by Regulation (EEC) No 3760/92, and in particular the management of catch limitations on a pluriannual and multispecies basis, cannot yet be achieved, due to the need to put into force certain measures for the control of fisheries, to further develop the appropriate administrative framework (1) OJ L 389, 31.12.1992, p. 1. Regulation as last amended by Regulation (EC) No 1181/98 (OJ L 164, 9.6.1998, p. 1). for a system of limitation of fishing effort, and to enhance scientific knowledge; whereas, until such a management regime is consolidated, limitation of exploitation rates should be guaranteed by the current TAC system; (3) Whereas, under the terms of Article 8(4) of Regulation (EEC) No 3760/92, it is incumbent upon the Council, in accordance with Article 4, to establish the total allowable catches (TAC) by fishery or group of fisheries; whereas fishing opportunities should be allocated to Member States in accordance with Article 8(4)(ii) of that Regulation; (4) Whereas it is necessary to establish the principles and certain procedures of fishery management at the Community level, so that Member States can ensure the management of the vessels flying their flag; (5) Whereas, in order to ensure effective management of these TACs, the specific conditions under which fishing operations occur should be established; (6) Whereas, in accordance with the provisions laid down in Article 2 of Council Regulation (EC) No 847/96 of 6 May 1996 introducing additional conditions for year-to-year management of TACs and quotas (2), it is necessary to indicate which stocks are subject to the various measures fixed therein; (7) Whereas, in order to ensure a better exploitation of the quotas of herring, anchovy, hake, blue (2) OJ L 115, 9.5.1996, p. 3. L 13/2 EN Official Journal of the European Communities 18.1.1999 whiting, mackerel and megrim, transfers of a part of the quotas from the zone of allocation to adjacent zones should be allowed; (8) Whereas, in accordance with the procedure provided for in Article 2 of the Agreement on fisheries between the European Economic Community, of the one part, and the Government of Denmark and the Home Government of the Faeroe Islands, of the other part (2), the Parties have consulted on their reciprocal fishing rights for 1999; whereas these consultations have been successfully concluded; whereas, as a result, it is possible to fix the TACs, the Community shares and the quotas for certain joint and autonomous stocks, of which part is allocated to the Faeroe Islands; (9) Whereas, in accordance with the procedure provided in Articles 2 and 7 of the Fisheries Agreement between the European Economic Community and the Kingdom of Norway (3), the Community and Norway have held consultations concerning mutual fishing rights for 1999; whereas these consultations have been successfully concluded and it is therefore possible to fix the TACs, the Community shares and the quotas for joint stocks and, where necessary, for other stocks; (10) Whereas the International Baltic Sea Fishery Commission has recommended TACs for the stocks of cod, salmon, herring and sprat occurring in the waters of the Baltic Sea and the shares thereof for each contracting party; whereas it is appropriate to implement those recommendations; (11) Whereas the Community has approved the United Nations Convention on the Law of the Sea, which contains principles and rules relating to the conservation and management of the living resources of the sea; (12) Whereas, in the framework of its wider international obligations, the Community participates in efforts to conserve fish stocks arising in international waters; (13) Whereas, pursuant to Article 122 of the 1994 Act of Accession, the conditions under which allocations made within the framework of the Accession can be fished will remain identical to those applicable immediately prior to the entry into force of the 1994 Treaty of Accession; (1) OJ L 226, 29.8.1980, p. 12. (2) OJ L 226, 29.8.1980, p. 48. (14) Whereas massive catches of young flatfish can be taken in the Southern North Sea in autumn; whereas protection should be given to these fish, in order to achieve a better exploitation; (15) Whereas a number of conditions specified in Council Regulation (EC) No 894/97 of 29 April 1997 laying down certain technical measures for the conservation of fishery resources (3) and Council Regulation (EC) No 88/98 of 18 December 1997 laying down certain technical measures for the conservation of fishery resources in the waters of the Baltic Sea, the Belts and Sound (4) require temporary derogation for 1999 in order to implement new conditions set out on the basis of recently available scientific advice; (16) Whereas the International Baltic Sea Fisheries Commission has recommended certain technical measures for resource conservation to be implemented by its Contracting Parties with effect from 1 January 1999; (17) Whereas the rebuilding of the stock of herring in the North Sea requires that the special management measures stipulated in Regulation (EC) No 1602/96 (5) should be continued in 1999; (18) Whereas the conditions defined in Annex I to Council Regulation (EC) No 390/97 of 20 December 1996 fixing, for certain fish stocks and groups of fish stocks, the total allowable catches for 1997 and certain conditions under which they may be fished (6) for fishing for sprat in ICES Division IIIa should be maintained; (19) Whereas, for imperative reasons of common interest, this Regulation will apply from 1 January 1999, HAS ADOPTED THIS REGULATION: Article 1 This Regulation fixes for 1999, for certain fish stocks and groups of fish stocks, total allowable catches (TACs) per stock or group of stocks, the share of these catches available to the Community, the allocation of that share among Member States and the specific conditions under which these stocks may be fished (7). (3) OJ L 132, 23.5.1997, p. 1. (4) OJ L 9, 15.1.1998, p. 1. (5) OJ L 198, 8.8.1996, p. 1 (6) OJ L 66, 6.3.1997, p. 1. (7) The definition of the ICES and CECAF areas referred to in this Regulation is given in Commission Communications 85/C 347/05 (OJ C 347, 31.12.1985, p. 14) and 85/C 335/02 (OJ C 335, 24.12.1985, p. 2) respectively. L 13/3EN Official Journal of the European Communities18.1.1999 For the purposes of this Regulation, the Skaggerak, the Kattegat and the North Sea shall be taken as defined in Article 1(4) and (5) of Regulation (EC) No 894/97. Article 2 TACs for stocks or groups of stocks to which Community rules apply and the share of these catches available to the Community are hereby fixed for 1999 as set out in Annex I. Article 3 TACs for by-catches of herring taken in certain fisheries are hereby fixed for 1999 as set out in Annex II. Article 4 The allocation among the Member States of the share available to the Community of the TACs mentioned in Article 2 is fixed for 1999, in the form of fish quotas, in Annex I. This allocation shall be without prejudice to:  exchanges made pursuant to Article 9(1) of Regulation (EEC) No 3760/92,  reallocations made pursuant to Articles 21(4), 23(1) and 32(2) of Regulation (EEC) No 2847/93 of 12 October 1993 establishing a control system applicable to the common fisheries policy (1),  additional landings allowed under the stipulations of Article 3 of Regulation (EC) No 847/96,  quantities withheld in accordance with Article 4 of Regulation (EC) No 847/96,  deductions made pursuant to Article 5 of Regulation (EC) No 847/96. Article 5 The stocks which are subject to a precautionary or to an analytical TAC, the stocks to which Articles 3 and 4 of Regulation (EC) No 847/96 shall not apply, and the stocks to which Article 5(2) of the same Regulation shall apply, are fixed for 1999 in Annex III. (1) OJ L 261, 20.10.1993, p. 1. Regulation as last amended by Regulation (EC) No 2205/97 (OJ L 304, 7.11.1997, p. 1). Article 6 1. It shall be prohibited to retain on board or to land catches from stocks for which TACs or quotas are fixed unless: (i) the catches have been taken by vessels of a Member State having a quota and that quota is not exhausted; or (ii) the share of the TAC available to the Community (Community share) has not been allocated by quota among Member States and the Community share has not been exhausted; or (iii) for all species other than herring and mackerel, they are mixed with other species and have been taken with nets whose mesh size is 32 millimetres or less in Regions 1 and 2 or 40 millimetres or less in Region 3 in accordance with Article 2(1) of Regulation (EC) No 894/97 and are not sorted either on board or on landing; or (iv) for herring, they fall within the conditions set out in Article 2 of Council Regulation (EC) No 1434/98 of 29 June 1998 specifying conditions under which herring may be landed for industrial purposes other than direct human consumption (2); or (v) for mackerel, they are mixed with horse-mackerel or pilchard and the mackerel does not exceed 10 % of the total weight of mackerel, horse-mackerel and pilchard on board and the catches are not sorted; or (vi) they are caught during the course of scientific investigations carried out under Regulation (EC) No 894/97. All landings shall count against the quota, or, if the Community share has not been allocated between Member States by quotas, against the Community share, except for catches made under the provisions of (iii), (iv), (v) and (vi). 2. Notwithstanding paragraphs 1 and 2, when any of the catch limitations indicated in Annex II to this Regulation are exhausted, it shall be prohibited for vessels operating within the fisheries to which the relevant catch limitations apply to land catches which are unsorted and which contain herring. 3. The determination of the percentage of by-catches and their disposal shall be made in accordance with Article 2 of Regulation (EC) No 894/97. (2) OJ L 191, 7.7.1998, p. 10. L 13/4 EN Official Journal of the European Communities 18.1.1999 Article 7 As regards the herring stock of the North Sea and of the eastern English Channel, transfers of up to 50 % of the quotas may be effected from ICES Divisions IVc and VIId to ICES Division IVb. As regards the hake stock in zones IIa (EC zone) and IV (EC zone), Member States having a quota in this zone may, on exhaustion of this quota, make transfers from zones Vb (EC zone), VI, VII, XII and XIV and from zones VIIIa, b and d to zone IIa (EC zone) and IV (EC zone). However, such transfers must be notified in advance to the Commission. Article 8 Member States where there occur landings of herring unsorted from the remainder of the catch shall ensure that adequate sampling programmes are in place in order to monitor effectively all landings of by-catches of herring. It shall be prohibited to land catches of fish containing unsorted herring in harbours where sampling programmes referred to in the first paragraph are not in place. Article 9 Member States shall adopt special control and management measures and any other measures concerning the capture, sorting or landing of herring taken from the North Sea or from the Skagerrak and Kattegat with a view to ensuring the observance of catch limitations. These measures shall include, in particular: (i) special control and inspection programmes; (ii) effort plans, including lists of authorised vessels and, where deemed necessary on the basis of quota exhaustion beyond the level of 70 %, limitations on the activity of authorised vessels; (iii) control of transhipment and of practices which incur discarding; (iv) where possible, temporary prohibition of fishing in areas where high by-catch rates of herring, in particular juveniles, are known to occur. Article 10 Commission inspectors shall, in accordance with Article 29 of Regulation (EEC) No 2847/93 and whenever the Commission deems it necessary for the purposes of this Regulation, carry out independent inspections to verify the implementation by the competent authorities of the sampling programmes and of the detailed measures mentioned in Articles 8 and 9 of this Regulation. Article 11 The Commission shall prohibit landings of herring if it is deemed that implementation of the measures mentioned in Articles 8 and 9 does not constitute a sufficient guarantee that a strict control of fishing mortality of herring in all fisheries is being achieved. Article 12 1. All landings of herring caught in ICES areas IIIa, IV and VIId by vessels which carry on board only towed nets of minimum mesh sizes equal to or greater than 32 mm, while taking these catches in these areas, will be counted against a relevant quota as defined in Annex I to this Regulation. 2. All landings of herring caught in ICES areas IIIa, IV and VIId by vessels which carry on board only towed nets of minimum mesh size less than 32 mm, while taking these catches in these areas, will be counted against a relevant quota as defined in Annex II to this Regulation. 3. Herring landed by vessels operating within the conditions defined in paragraph 2 shall not be offered for sale for human consumption. Article 13 The following temporary provisions relating to technical measures shall apply in 1999: 1. purse seines and marine mammals Notwithstanding the conditions laid down in Article 10(17) of Regulation (EC) No 894/97, it shall be permitted to undertake encirclements with purse seines on schools or groups of dolphins when aiming to catch tuna, under the conditions agreed within the Agreement for the International Dolphin Conservation Programme, signed in Washington on 15 May 1998, to the following vessels or to any vessel duly authorised to replace a vessel in this list:  Vessel name: AURORA B; external identification: BI-2-5-97; call sign: EAQT,  Vessel name: ALBACORA; external identification: CA-3-1099; call sign: EGDY, L 13/5EN Official Journal of the European Communities18.1.1999  Vessel name: ALBACORA 1; external identification: VI-5-1-96; call sign: EAMB,  Vessel name: ALBACORA 15; external identification: VI-5-9835; call sign: EDUS,  Vessel name: ALMIRANTE, external identification: CA-3-1069; call sign: EAYN; 2. sole and fixed gears Notwithstanding the conditions laid down in Annex V of Regulation (EC) No 894/97, a minimum mesh size of 90 mm shall apply to sole (Solea solea) in ICES Divisions IVc and VIId during 1999; 3. spotted dogfish and fixed gears Notwithstanding the conditions laid down in Annex V of Regulation (EC) No 894/97, a minimum mesh size of 120 mm shall apply to greater spotted dogfish (Scyliorhinus stellaris) and a minimum mesh size of 90 mm shall apply to lesser spotted dogfish (Scyliorhinus caniculus) in all waters situated north of latitude 48 °N, but excluding waters in ICES Divisions IIIb, IIIc and IIId; 4. closed area for fishing for herring in the Irish Sea Notwithstanding the conditions laid down in Article 7(6)(a) of Regulation (EC) No 894/97, fishing for herring shall be prohibited from 21 September through 15 November in that part of the Irish Sea (ICES Division VIIa) within the area bounded by the coast of the Isle of Man and straight lines drawn consecutively between the following coordinates:  latitude 54 °20,09N, longitude 004 °25,59W and latitude 54 °20,0N, longitude 003 °57,29W,  latitude 54 °20,09N, longitude 003 °57,29W and latitude 54 °17,59N, longitude 003 °56,89W,  latitude 54 °17,59N, longitude 003 °56,89W and latitude 54 °14,69N, longitude 003 °57,59W,  latitude 54 °14,69N, longitude 003 °57,59W and latitude 54 °00,09N, longitude 004 °07,59W,  latitude 54 °00,09N, longitude 004 °07,59W and latitude 53 °51,59N, longitude 004 °27,89W,  latitude 53 °51,59N, longitude 00427,89W and latitude 53 °48,59N, longitude 004 °50,09W,  latitude 53 °48,59N, longitude 004 °50,09W and latitude 54 °04,09N, longitude 004 °50,09W; 5. plaice box Notwithstanding the second subparagraph of Article 10(3)(a) of Regulation (EC) No 894/97, the period of enlargement of the area in which beam trawling is banned shall be from 1 January to 31 December; 6. exit windows in the Baltic Sea Notwithstanding the conditions set out in Annex V to Regulation (EC) No 88/98, and in order to guarantee the selectivity of the trawls, Danish seines and similar nets with special mesh openings as referred to in Annex IV to the same Regulation, the two models of exit windows described in Annex IV to this Regulation shall be authorised in 1999; 7. summer ban for Baltic cod Fishing for cod shall be prohibited in the Baltic Sea, the Belts and the Ãresund from 1 July to 20 August inclusive; 8. closure of Bornholm Deep All fishing shall be prohibited from 15 May to 31 August 1999 within the area bounded by the following coordinates:  latitude 55 °309N, longitude 15 °309E,  latitude 55 °309N, longitude 16 °109E,  latitude 55 °159N, longitude 16 °109E,  latitude 55 °159N, longitude 15 °309E. Article 14 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 December 1998. For the Council The President W. MOLTERER L 13/6 EN Official Journal of the European Communities 18.1.1999 ANNEX I TACs by stock and by area for 1999 and the allocation among the Member States of the share available to the Community (in tonnes live weight, except where otherwise specified). All catch limitations set out in this Annex are considered as quotas for the purposes of Article 5 of this Regulation, and shall, therefore, be submitted to the rules set out in Regulation (EEC) No 2847/93, in particular Articles 14 and 15 thereof. Species: Sandeel Ammodytidae Zone: IIa (1), North Sea (1) (2) BelgiÃ «/Belgique Danmark 915 000 Deutschland Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a France Ireland Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 20 000 35 000 (2) EC 970 000 TAC 1 000 000 (1) Community waters excluding waters within 6 miles of UK baselines at Shetland, Fair Isle and Foula. (2) Available to all Member States except Denmark, Finland, Spain, Portugal and the United Kingdom. L 13/7EN Official Journal of the European Communities18.1.1999 Species: Herring Clupea harengus Zone: I, II BelgiÃ «/Belgique 40 (1) (2) Danmark 39 400 (1) (3) Deutschland 6 900 (1) (4) Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a 130 (1) (5) (13) France 1 700 (1) (6) Ireland 10 200 (1) (7) Italia Luxembourg Nederland 14 100 (1) (8) Ã sterreich Portugal 130 (1) (9) (13) Suomi/Finland 610 (1) (10) (13) Sverige 14 600 (1) (11) (13) United Kingdom 25 190 (1) (12) EC 113 000 (1) TAC 1 300 000 (1) (1) Member States must inform the Commission every Tuesday of their landings the preceding week. (2) Of which no more than 10 tonnes may be fished in Norwegian waters and in the fishing zone around Jan Mayen, but no more than 10 tonnes in the Norwegian EEZ. (3) Of which no more than 3840 tonnes may be fished in Faeroese waters and no more than 12 200 tonnes in Norwegian waters and in the fishing zone around Jan Mayen, but no more than 9 070 tonnes in the Norwegian EEZ. (4) Of which no more than 670 tonnes may be fished in Faeroese waters and no more than 2 140 tonnes in Norwegian waters and in the fishing zone around Jan Mayen, but no more than 1 590 tonnes in the Norwegian EEZ. (5) Of which no more than 10 tonnes may be fished in Faeroese waters and no more than 40 tonnes in Norwegian waters and in the fishing zone around Jan Mayen, but no more than 30 tonnes in the Norwegian EEZ. (6) Of which no more than 170 tonnes may be fished in Faeroese waters and no more than 530 tonnes in Norwegian waters and in the fishing zone around Jan Mayen, but no more than 390 tonnes in the Norwegian EEZ. (7) Of which no more than 990 tonnes may be fished in Faeroese waters and no more than 3 160 tonnes in Norwegian waters and in the fishing zone around Jan Mayen, but no more than 2 350 tonnes in the Norwegian EEZ. (8) Of which no more than 1 370 tonnes may be fished in Faeroese waters and no more than 4370 tonnes in Norwegian waters and in the fishing zone around Jan Mayen, but no more than 3 240 tonnes in the Norwegian EEZ. (9) Of which no more than 10 tonnes may be fished in Faeroese waters and no more than 40 tonnes in Norwegian waters and in the fishing zone around Jan Mayen, but no more than 30 tonnes in the Norwegian EEZ. (10) Of which no more than 60 tonnes may be fished in Faeroese waters and no more than 190 tonnes in Norwegian waters and in the fishing zone around Jan Mayen, but no more than 140 tonnes in the Norwegian EEZ. (11) Of which no more than 1 420 tonnes may be fished in Faeroese waters and no more than 4 520 tonnes in Norwegian waters and in the fishing zone around Jan Mayen, but no more than 3 360 tonnes in the Norwegian EEZ. (12) Of which no more than 2 450 tonnes may be fished in Faeroese waters and no more than 7 800 tonnes in Norwegian waters and in the fishing zone around Jan Mayen, but no more than 5 800 tonnes in the Norwegian EEZ. (13) Except for quantities subject to exchange, this quota may not be fished in Community waters. L 13/8 EN Official Journal of the European Communities 18.1.1999 Species: Herring (1) Clupea harengus Zone: Skagerrak und Kattegat BelgiÃ «/Belgique Danmark 33 380 (2) Deutschland 535 (3) Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a France Ireland Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige 34 915 (2) United Kingdom EC 68 830 TAC 80 000 (1) Landed as the entire catch or sorted from the remainder of the catch. (2) No fishing of this quota may take place, in the Skagerrak, within 4 miles of the baselines of the Kingdom of Norway. (3) No fishing of this quota may take place, in the Skagerrak, within 12 miles of the baselines of the Kingdom of Norway. Species: Herring Clupea harengus Zone: IIIbcd (1) BelgiÃ «/Belgique Danmark 27 317 Deutschland 82 841 Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a France Ireland Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland 30 969 Sverige 113 433 (3) United Kingdom EC 254 560 (2) TAC 476 000 (1) Community waters. (2) Of which no more than 4000 t may be fished in the Estonian zone, no more than 1 000 tonnes in the Latvian zone, and no more than 500 tonnes in the Lithuanian zone. (3) Of which 8 000 tonnes may be fished in ICES Division IIId (Management Unit 3). Species: Herring Clupea harengus Zone: IIId (Management Unit 3) (1) BelgiÃ «/Belgique Danmark Deutschland Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a France Ireland Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland 77 067 Sverige 16 933 (2) United Kingdom EC 94 000 TAC 94 000 (1) As defined by IBSFC in 1994. (2) Of which 8 000 tonnes may be fished in ICES Division IIIbcd except Management Unit 3. L 13/9EN Official Journal of the European Communities18.1.1999 Species: Herring (1) Clupea harengus Zone: North Sea north of 53 °309 N BelgiÃ «/Belgique Danmark 38 118 Deutschland 24 751 Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a France 14 789 Ireland Italia Luxembourg Nederland 42 225 Ã sterreich Portugal Suomi/Finland Sverige 2 696 United Kingdom 40 570 EC 163 150 (2) (3) TAC 240 000 (1) Landed as the entire catch or sorted from the remainder of the catch. (2) Of which no more than 50 000 tonnes may be fished in waters under the sovereignty or jurisdiction of Norway. (3) Member States must inform the Commission of their landings of herring distinguishing between ICES Divisions IVa and IVb. Species: Herring (1) Clupea harengus Zone: IVc (2), VIId BelgiÃ «/Belgique 7 528 Danmark 339 Deutschland 339 Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a France 8 472 Ireland Italia Luxembourg Nederland 6 630 Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 1 693 EC 25 000 TAC 25 000 (1) Landed as the entire catch or sorted from the remainder of the catch. (2) Except Blackwater stock: reference is to the herring stock in the maritime region of the Thames estuary within a zone delimited by a line running due south from Landguard Point (51 ° 569 N, 1 ° 19,19 E) to latitude 51 ° 339 N and hence due west to a point on the coast of the United Kingdom. Species: Herring Clupea harengus Zone: Vb (1), VIa N (2), VIb BelgiÃ «/Belgique Danmark Deutschland 7 260 Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a France 1 370 Ireland 9 810 Italia Luxembourg Nederland 7 260 Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 39 240 EC 64 940 TAC 68 000 (1) Community waters. (2) Reference is to the herring stock in ICES Division VIa, north of 56 °009 N and in that part of VIa which is situated east of 07 °009 W and north of 55 °009 N, excluding the Clyde. L 13/10 EN Official Journal of the European Communities 18.1.1999 Species: Herring Clupea harengus Zone: VIa S (1), VIIbc BelgiÃ «/Belgique Danmark Deutschland Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a France Ireland 19 090 Italia Luxembourg Nederland 1 910 Ã sterreich Portugal Suomi/Finland Sverige United Kingdom EC 21 000 TAC 21 000 (1) Reference is to the herring stock in ICES Division VIa, south of 56 °009 N and west of 07 °009 W. Species: Herring Clupea harengus Zone: VIa Clyde (1) BelgiÃ «/Belgique Danmark Deutschland Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a France Ireland Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 1 000 EC 1 000 TAC 1 000 (1) Clyde stock: reference is to the herring stock in the maritime area situated to the north-east of a line drawn between Mull of Kintyre and Corsewall Point. Species: Herring Clupea harengus Zone: VIIa (1) BelgiÃ «/Belgique Danmark Deutschland Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a France Ireland 1 720 Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 4 880 EC 6 600 TAC 6 600 (1) ICES Division VIIa is reduced by the area added to the Celtic Sea bounded:  to the north by latitude 52 °309N,  to the south by latitude 52 °009N,  to the west by the coast of Ireland,  to the east by the coast of the United Kingdom. L 13/11EN Official Journal of the European Communities18.1.1999 Species: Herring Clupea harengus Zone: VIIe,f BelgiÃ «/Belgique Danmark Deutschland Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a France 500 Ireland Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 500 EC 1 000 TAC 1 000 Species: Herring Clupea harengus Zone: VIIg,h,j,k (1) BelgiÃ «/Belgique Danmark Deutschland 230 Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a France 1 300 Ireland 18 140 Italia Luxembourg Nederland 1 300 Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 30 EC 21 000 TAC 21 000 (1) Increased by zone bounded:  to the north by latitude 52 °309N,  to the south by latitude 52 °009N,  to the west by the coast of Ireland,  to the east by the coast of the United Kingdom. Species: Anchovy Engraulis encrasicolus Zone: VIII BelgiÃ «/Belgique Danmark Deutschland Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a 29 700 France 3 300 Ireland Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige United Kingdom EC 33 000 TAC 33 000 L 13/12 EN Official Journal of the European Communities 18.1.1999 Species: Anchovy Engraulis encrasicolus Zone: IX, X, CECAF 34.1.1 (1) BelgiÃ «/Belgique Danmark Deutschland Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a 6 220 (2) France Ireland Italia Luxembourg Nederland Ã sterreich Portugal 6 780 (2) (3) Suomi/Finland Sverige United Kingdom EC 13 000 TAC 13 000 (1) Community waters. (2) May be fished only in the waters under the sovereignty or within the jurisdiction of the Member State concerned, or in international waters of the zone concerned. (3) Notwithstanding note (2) above, up to 5 008 tonnes may be fished in waters of ICES Sub-area VIII under the sovereignty or within the jurisdiction of France. Species: Cod Gadus morhua Zone: I, IIb BelgiÃ «/Belgique Danmark Deutschland 3 176 Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a 8 210 France 1 355 Ireland Italia Luxembourg Nederland Ã sterreich Portugal 1 733 Suomi/Finland Sverige United Kingdom 2 034 100 (1) EC 16 608 (2) TAC 16 608 (1) Available to all Member States except Sweden, Finland, Germany, Spain, France, Portugal and United Kingdom. (2) The allocation of the share of the cod stock available to the Community in the zone Spitzbergen and Bear Island is entirely without prejudice to the rights and obligations deriving from the 1920 Treaty of Paris. Species: Cod Gadus morhua Zone: Skagerrak BelgiÃ «/Belgique 50 (1) Danmark 15 190 (2) Deutschland 380 (1) Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a France Ireland Italia Luxembourg Nederland 100 (1) Ã sterreich Portugal Suomi/Finland Sverige 2 660 (2) United Kingdom EC 18 380 TAC 19 000 (1) No fishing of this quota may take place, in the Skagerrak, within 12 miles of the baselines of the Kingdom of Norway. (2) No fishing of this quota may take place, in the Skagerrak, within 4 miles of the baselines of the Kingdom of Norway. L 13/13EN Official Journal of the European Communities18.1.1999 Species: Cod Gadus morhua Zone: Kattegat BelgiÃ «/Belgique Danmark 3 890 Deutschland 80 Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a France Ireland Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige 2 330 United Kingdom EC 6 300 TAC 6 300 Species: Cod Gadus morhua Zone: IIIbcd (1) BelgiÃ «/Belgique Danmark 34 661 Deutschland 15 156 Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a France Ireland Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland 1 747 Sverige 25 870 (2) United Kingdom EC 77 434 (3) TAC 126 000 (1) Community waters. (2) Excluding an additional 10 tonnes of flatfish as by-catch in waters of the Community as constituted in 1994. (3) Of which no more than 1 000 tonnes may be fished in the Estonian zone, no more than 1 000 tonnes in the Latvian zone, and no more than 1 350 tonnes in the Lithuanian zone. Species: Cod Gadus morhua Zone: IIa (1), North Sea BelgiÃ «/Belgique 4 270 Danmark 24 520 Deutschland 15 550 Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a France 5 270 Ireland Italia Luxembourg Nederland 13 860 Ã sterreich Portugal Suomi/Finland Sverige 160 United Kingdom 56 260 EC 119 890 (2) TAC 132 400 (1) Community waters. (2) Of which no more than 60 000 tonnes may be fished in waters under the sovereignty or jurisdiction of Norway. L 13/14 EN Official Journal of the European Communities 18.1.1999 Species: Cod Gadus morhua Zone: Vb (1), VI, XII, XIV BelgiÃ «/Belgique 35 Danmark Deutschland 335 (2) Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a France 3 600 (3) Ireland 1 870 (4) Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 5 960 (5) EC 11 800 TAC 11 800 (1) Community waters. (2) Of which no more than 285 tonnes may be taken in ICES Divisions Vb (EC zone), VIa. (3) Of which no more than 3 090 tonnes may be taken in ICES Divisions Vb (EC zone), VIa. (4) Of which no more than 1 780 tonnes may be taken in ICES Divisions Vb (EC zone), VIa. (5) Of which no more than 5115 tonnes may be taken in ICES Divisions Vb (EC zone), VIa. Species: Cod Gadus morhua Zone: VIIa BelgiÃ «/Belgique 75 Danmark Deutschland Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a France 200 Ireland 3 620 Italia Luxembourg Nederland 20 Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 1 585 EC 5 500 TAC 5 500 Species: Cod Gadus morhua Zone: VIIb-k, VIII, IX, X, CECAF 34.1.1 (1) BelgiÃ «/Belgique 850 (2) Danmark Deutschland Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a France 14 520 (2) Ireland 1 940 (2) Italia Luxembourg Nederland 120 (2) Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 1 570 (2) EC 19 000 TAC 19 000 (1) Community waters. (2) May not be fished in the waters under the sovereignty or jurisdiction of Spain and Portugal. L 13/15EN Official Journal of the European Communities18.1.1999 Species: Megrim Lepidorhombus spp. Zone: IIa (1), North Sea (1) BelgiÃ «/Belgique 10 Danmark 10 Deutschland 10 Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a France 50 Ireland Italia Luxembourg Nederland 40 Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 2 880 EC 3 000 TAC 3 000 (1) Community waters. Species: Megrim Lepidorhombus spp. Zone: Vb (1), VI, XII, XIV BelgiÃ «/Belgique Danmark Deutschland Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a 550 France 2 140 Ireland 630 Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 1 520 EC 4 840 TAC 4 840 (1) Community waters. Species: Megrim Lepidorhombus spp. Zone: VII BelgiÃ «/Belgique 610 Danmark Deutschland Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a 6 720 (1) France 8 150 Ireland 3 710 Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 3 210 EC 22 400 TAC 22 400 (1) Of which 500 tonnes may be fished in zones Vb (EC zone), VI, XII, XIV when the quota in zones Vb (EC zone), VI, XII, XIV is exhausted. L 13/16 EN Official Journal of the European Communities 18.1.1999 Species: Megrim Lepidorhombus spp. Zone: VIII abde BelgiÃ «/Belgique Danmark Deutschland Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a 1 440 France 1 160 Ireland Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige United Kingdom EC 2 600 TAC 2 600 Species: Megrim Lepidorhombus spp. Zone: VIIIc, IX, X, CECAF 34.1.1 (1) BelgiÃ «/Belgique Danmark Deutschland Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a 5 540 (2) France 280 (3) Ireland Italia Luxembourg Nederland Ã sterreich Portugal 180 (2) Suomi/Finland Sverige United Kingdom EC 6 000 TAC 6 000 (1) Community waters. (2) May be fished only in the waters under the sovereignty or within the jurisdiction of Spain or Portugal, or in the international waters of the zone concerned. (3) May not be fished in the waters under the sovereignty or the jurisdiction of Portugal. Species: Dab Limanda limanda Zone: IIa (1), North Sea (1) BelgiÃ «/Belgique 820 Danmark 3 080 Deutschland 4 620 Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a France 320 Ireland Italia Luxembourg Nederland 18 630 Ã sterreich Portugal Suomi/Finland Sverige 10 United Kingdom 2 590 EC 30 070 TAC 30 070 (1) Community waters. (2) Including flounder (Platichthys flesus). L 13/17EN Official Journal of the European Communities18.1.1999 Species: Anglerfish Lophiidae Zone: IIa (1), North Sea (1) BelgiÃ «/Belgique 780 Danmark 1 720 Deutschland 840 Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a France 160 Ireland Italia Luxembourg Nederland 590 Ã sterreich Portugal Suomi/Finland Sverige 20 United Kingdom 17 960 EC 22 070 TAC 22 070 (1) Community waters. Species: Anglerfish Lophiidae Zone: Vb (1), VI, XII, XIV BelgiÃ «/Belgique 310 Danmark Deutschland 350 Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a 330 France 3 800 Ireland 860 Italia Luxembourg Nederland 300 Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 2 650 EC 8 600 TAC 8 600 (1) Community waters. Species: Anglerfish Lophiidae Zone: VII BelgiÃ «/Belgique 2 460 Danmark Deutschland 270 Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a 980 France 15 820 Ireland 2 020 Italia Luxembourg Nederland 320 Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 4 800 EC 26 670 TAC 26 670 L 13/18 EN Official Journal of the European Communities 18.1.1999 Species: Anglerfish Lophiidae Zone: VIIIabde BelgiÃ «/Belgique Danmark Deutschland Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a 1 160 (1) France 6 470 Ireland Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige United Kingdom EC 7 630 TAC 7 630 (1) Of which 100 tonnes may be fished in the zone VII when the quota in the zone VII is exhausted. Species: Anglerfish Lophiidae Zone: VIIIc, IX, X, CECAF 34.1.1 (1) BelgiÃ «/Belgique Danmark Deutschland Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a 7 080 (2) France 10 (3) Ireland Italia Luxembourg Nederland Ã sterreich Portugal 1 410 (2) Suomi/Finland Sverige United Kingdom EC 8 500 TAC 8 500 (1) Community waters. (2) May be fished only in the waters under the sovereignty or within the jurisdiction of Spain or Portugal, or in the international waters of the zone concerned. (3) May not be fished in the waters under the sovereignty or the jurisdiction of Portugal. Species: Capelin Mallotus villosus Zone: IIb BelgiÃ «/Belgique Danmark Deutschland Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a France Ireland Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige United Kingdom EC 0 (1) TAC 0 (1) (1) Without prejudice to the Community rights and subject to revision in the light of scientific advice. L 13/19EN Official Journal of the European Communities18.1.1999 Species: Haddock Melanogrammus aeglefinus Zone: Skagerrak and Kattegat, IIIbcd (1) BelgiÃ «/Belgique 20 (2) Danmark 3 090 (3) Deutschland 195 (2) Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a France Ireland Italia Luxembourg Nederland 5 (2) Ã sterreich Portugal Suomi/Finland Sverige 365 (3) United Kingdom EC 3 675 (4) TAC 5 400 (1) Community waters. (2) No fishing of this quota may take place, in the Skagerrak, within 12 miles of the baselines of the Kingdom of Norway. (3) No fishing of this quota may take place, in the Skagerrak, within 4 miles of the baselines of the Kingdom of Norway. (4) Excluding an estimated 1 500 tonnes of industrial by-catch. Species: Haddock Melanogrammus aeglefinus Zone: IIa (1), North Sea BelgiÃ «/Belgique 600 Danmark 4 115 Deutschland 2 620 Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a France 4 565 Ireland Italia Luxembourg Nederland 445 Ã sterreich Portugal Suomi/Finland Sverige 290 United Kingdom 57 045 EC 69 680 (2) (3) TAC 88 500 (1) Community waters. (2) Excluding an estimate of 4 000 tonnes of industrial by-catch. (3) Of which no more than 50 000 tonnes may be fished in waters under the sovereignty or jurisdiction of Norway. Species: Haddock Melanogrammus aeglefinus Zone: Vb (1), VI, XII, XIV BelgiÃ «/Belgique 40 (2) Danmark Deutschland 50 (3) Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a France 2 070 (4) Ireland 1 730 (5) Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 15 110 (6) EC 19 000 TAC 19 000 (1) Community waters. (2) Of which no more than 30 tonnes may be fished in Divisions Vb and VIa. (3) Of which no more than 40 tonnes may be fished in Divisions Vb and VIa. (4) Of which no more than 1 635 tonnes may be fished in Divisions Vb and VIa. (5) Of which no more than 1 580 tonnes may be fished in Divisions Vb and VIa. (6) Of which no more than 11 910 tonnes may be fished in Divisions Vb and VIa. L 13/20 EN Official Journal of the European Communities 18.1.1999 Species: Haddock Melanogrammus aeglefinus Zone: VII, VIII, IX, X, CECAF 34.1.1 (1) BelgiÃ «/Belgique 220 (2) (3) Danmark Deutschland Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a France 13 340 (2) (4) Ireland 4 440 (2) (5) Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 2 000 (2) (6) EC 20 000 TAC 20 000 (1) Community waters. (2) May not be fished in the waters under the sovereignty or jurisdiction of Spain and Portugal. (3) An additional quantity of 80 tonnes may be taken by this Member State in ICES Division VIIa. (4) An additional quantity of 360 tonnes may be taken by this Member State in ICES Division VIIa. (5) An additional quantity of 2 160 tonnes may be taken by this Member State in ICES Division VIIa. (6) An additional quantity of 2 390 tonnes may be taken by this Member State in ICES Division VIIa. Species: Whiting Merlangius merlangus Zone: Skagerrak and Kattegat BelgiÃ «/Belgique Danmark 2 565 (2) Deutschland Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a France Ireland Italia Luxembourg Nederland 10 (3) Ã sterreich Portugal Suomi/Finland Sverige 280 (2) United Kingdom EC 2 855 (1) TAC 8 000 (1) Excluding an estimated 5 000 tonnes of industrial by-catch (2) No fishing of this quota may take place, in the Skagerrak, within 4 miles of the baselines of the Kingdom of Norway. (3) No fishing of this quota may take place, in the Skagerrak, within 12 miles of the baselines of the Kingdom of Norway. Species: Whiting Merlangius merlangus Zone: IIa (1), North Sea BelgiÃ «/Belgique 870 Danmark 3 780 Deutschland 985 Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a France 5 680 Ireland Italia Luxembourg Nederland 2 185 Ã sterreich Portugal Suomi/Finland Sverige 10 United Kingdom 24 590 EC 38 100 (2) (3) TAC 44 000 (1) Community waters. (2) Excluding an estimated 1 500 tonnes of industrial by-catch (3) Of which no more than 25 000 tonnes may be fished in waters under the sovereignty or jurisdiction of Norway. L 13/21EN Official Journal of the European Communities18.1.1999 Species: Whiting Merlangius merlangus Zone: Vb (1), VI, XII, XIV BelgiÃ «/Belgique Danmark Deutschland 20 Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a France 385 Ireland 1 835 Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 4 060 EC 6 300 TAC 6 300 (1) Community waters. Species: Whiting Merlangius merlangus Zone: VIIa BelgiÃ «/Belgique 10 Danmark Deutschland Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a France 150 Ireland 2 530 Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 1 720 EC 4 400 TAC 4 400 Species: Whiting Merlangius merlangus Zone: VIIb-k BelgiÃ «/Belgique 240 Danmark Deutschland Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a France 15 010 Ireland 6 950 Italia Luxembourg Nederland 120 Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 2 680 EC 25 000 TAC 25 000 L 13/22 EN Official Journal of the European Communities 18.1.1999 Species: Whiting Merlangius merlangus Zone: VII BelgiÃ «/Belgique Danmark Deutschland Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a 2 800 (1) France 4 200 (1) Ireland Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige United Kingdom EC 7 000 TAC 7 000 (1) Except for quantities subject to exchange with other Member States, this quota may only be fished in the waters under the sovereignty or within the jurisdiction of the Member State concerned, or in international waters of the zone concerned. Species: Whiting Merlangius merlangus Zone: IX, X, CECAF 34.1.1 (1) BelgiÃ «/Belgique Danmark Deutschland Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a France Ireland Italia Luxembourg Nederland Ã sterreich Portugal 2 640 Suomi/Finland Sverige United Kingdom EC 2 640 TAC 2 640 (1) Community waters. Species: Hake Merluccius merluccius Zone: Skagerrak and Kattegat, IIIbcd (1) BelgiÃ «/Belgique Danmark 1 530 (2) Deutschland Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a France Ireland Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige 130 (2) United Kingdom EC 1 660 TAC 1 660 (1) Community waters. (2) No fishing of this quota may take place, in the Skagerrak, within 4 miles of the baselines of the Kingdom of Norway. L 13/23EN Official Journal of the European Communities18.1.1999 Species: Hake Merluccius merluccius Zone: IIa (1), North Sea (1) BelgiÃ «/Belgique 30 Danmark 1 100 Deutschland 130 Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a France 250 Ireland Italia Luxembourg Nederland 60 Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 350 EC 1 930 TAC 1 930 (1) Community waters. Species: Hake Merluccius merluccius Zone: Vb (1), VI, VII, XII, XIV BelgiÃ «/Belgique 280 Danmark Deutschland Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a 9 110 (2) France 14 090 (2) Ireland 1 700 Italia Luxembourg Nederland 180 Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 5 550 EC 30 910 TAC 30 910 (1) Community waters. (2) Of which 800 tonnes may be fished in the zone VIIIabde, when the quota in the zone VIIIabde is exhausted. Species: Hake Merluccius merluccius Zone: VIIIabde BelgiÃ «/Belgique 10 (2) Danmark Deutschland Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a 6 340 (1) France 14 250 (3) Ireland Italia Luxembourg Nederland 20 (2) Ã sterreich Portugal Suomi/Finland Sverige United Kingdom EC 20 620 TAC 20 620 (1) Of which 1 000 tonnes may be fished in zones Vb (EC zone), VI, VII, XII, XIV, when the quota in zones Vb (EC zone), VI, VII, XII, XIV is exhausted. (2) May not be fished in the waters under the sovereignty or jurisdiction of Spain. (3) Of which 1 800 tonnes may be fished in zones Vb (EC zone), VI, VII, XII, XIV, when the quota in zones Vb (EC zone), VI, VII, XII, XIV is exhausted. L 13/24 EN Official Journal of the European Communities 18.1.1999 Species: Hake Merluccius merluccius Zone: VIIIc, IX, X, CECAF 34.1.1 (1) BelgiÃ «/Belgique Danmark Deutschland Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a 5 760 (2) France 550 (3) Ireland Italia Luxembourg Nederland Ã sterreich Portugal 2 690 (4) Suomi/Finland Sverige United Kingdom EC 9 000 TAC 9 000 (1) Community waters. (2) May be fished only in the waters under the sovereignty or within the jurisdiction of the Member State concerned, or in international waters of the zone concerned, except for 850 tonnes which may be fished in the waters under the sovereignty or within the jurisdiction of Portugal. (3) Of which no more than 430 tonnes may be fished in waters under the sovereignty or within the jurisdiction of Portugal (4) May be fished only in the waters under the sovereignty or within the jurisdiction of the Member State concerned, or in international waters of the zone concerned, except for 850 tonnes which may be fished in the waters under the sovereignty or within the jurisdiction of Spain. Species: Blue whiting Micromesistius poutassou Zone: IIa (1), North Sea (1) BelgiÃ «/Belgique Danmark 48 550 Deutschland 80 Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a France Ireland Italia Luxembourg Nederland 145 Ã sterreich Portugal Suomi/Finland Sverige 155 United Kingdom 1 070 EC 50 000 TAC 90 000 (1) Community waters. Species: Blue whiting Micromesistius poutassou Zone: Vb (1), VI, VII BelgiÃ «/Belgique Danmark Deutschland Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a 20 000 (2) France Ireland Italia Luxembourg Nederland Ã sterreich Portugal 1 500 Suomi/Finland Sverige United Kingdom 111 500 (3) EC 133 000 (4) TAC 390 000 (4) (1) Community waters. (2) Of which 5 000 tonnes may be fished either in ICES Divisions Vb(EC zone),VI,VII or VIII a,b,d. (3) Available to all Member States, except Spain, Portugal, Sweden and Finland. (4) Member States must inform the Commission every Tuesday of their landings the preceding week. L 13/25EN Official Journal of the European Communities18.1.1999 Species: Blue whiting Micromesistius poutassou Zone: VIIIabd BelgiÃ «/Belgique Danmark Deutschland Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a 10 000 (1) France Ireland Italia Luxembourg Nederland Ã sterreich Portugal 1 500 Suomi/Finland Sverige United Kingdom 15 000 (2) EC 26 500 TAC 26 500 (1) Of which 5 000 tonnes may be fished either in ICES Divisions Vb(EC zone),VI,VII or VIII a,b,d. (2) Available to all Member States, except Spain, Portugal, Sweden and Finland. Species: Blue whiting Micromesistius poutassou Zone: VIIIe BelgiÃ «/Belgique Danmark Deutschland Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a France Ireland Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 1 000 (1) EC 1 000 TAC 1 000 (1) Available to all Member States, except Sweden and Finland. Species: Blue whiting Micromesistius poutassou Zone: VIIIc, IX, X, CECAF 34.1.1 (1) BelgiÃ «/Belgique Danmark Deutschland Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a 44 000 (2) France Ireland Italia Luxembourg Nederland Ã sterreich Portugal 11 000 (2) Suomi/Finland Sverige United Kingdom EC 55 000 TAC 55 000 (1) Community waters. (2) Except for quantities subject to exchange with other Member States, this quota may be fished only in the waters under the sovereignty or within the jurisdiction of the the Member State concerned, or in international waters of the zone concerned. L 13/26 EN Official Journal of the European Communities 18.1.1999 Species: Lemon sole (2) Microstomus kitt Zone: IIa (1), North Sea (1) BelgiÃ «/Belgique 650 Danmark 1 790 Deutschland 230 Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a France 490 Ireland Italia Luxembourg Nederland 1 490 Ã sterreich Portugal Suomi/Finland Sverige 20 United Kingdom 7 330 EC 12 000 TAC 12 000 (1) Community waters. (2) Including witch (Glyptocephalus cynoglossus). Species: Norway lobster Nephrops norvegicus Zone: Skagerrak and Kattegat (1), IIIbcd (1) BelgiÃ «/Belgique Danmark 3 550 (2) Deutschland 10 (3) Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a France Ireland Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige 1 270 (2) United Kingdom EC 4 830 TAC 4 830 (1) Community waters. (2) No fishing of this quota may take place, in the Skagerrak, within 4 miles of the baselines of the Kingdom of Norway. (3) No fishing of this quota may take place, in the Skagerrak, within 12 miles of the baselines of the Kingdom of Norway. Species: Norway lobster Nephrops norvegicus Zone: IIa (1), North Sea (1) BelgiÃ «/Belgique 795 Danmark 795 Deutschland 10 Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a France 25 Ireland Italia Luxembourg Nederland 410 Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 13 165 EC 15 200 TAC 15 200 (1) Community waters. L 13/27EN Official Journal of the European Communities18.1.1999 Species: Norway lobster Nephrops norvegicus Zone: Vb (1), VI BelgiÃ «/Belgique Danmark Deutschland Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a 25 France 100 Ireland 170 Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 12 305 EC 12 600 TAC 12 600 (1) Community waters. Species: Norway lobster Nephrops norvegicus Zone: VII BelgiÃ «/Belgique Danmark Deutschland Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a 1 380 France 5 590 Ireland 8 485 Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 7 545 EC 23 000 TAC 23 000 Species: Norway lobster Nephrops norvegicus Zone: VIIIab BelgiÃ «/Belgique Danmark Deutschland Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a 330 France 5 170 Ireland Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige United Kingdom EC 5 500 TAC 5 500 L 13/28 EN Official Journal of the European Communities 18.1.1999 Species: Norway lobster Nephrops norvegicus Zone: VIIIc BelgiÃ «/Belgique Danmark Deutschland Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a 960 France 40 Ireland Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige United Kingdom EC 1 000 TAC 1 000 Species: Norway lobster Nephrops norvegicus Zone: VIIIde BelgiÃ «/Belgique Danmark Deutschland Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a France 50 Ireland Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige United Kingdom EC 50 TAC 50 Species: Norway lobster Nephrops norvegicus Zone: IX, X, CECAF 34.1.1 (1) BelgiÃ «/Belgique Danmark Deutschland Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a 500 (2) France Ireland Italia Luxembourg Nederland Ã sterreich Portugal 1 500 (2) Suomi/Finland Sverige United Kingdom EC 2 000 TAC 2 000 (1) Community waters. (2) May be fished only in the waters under the sovereignty or within the jurisdiction of the Member State concerned, or in international waters of the zone concerned, except for by-catches. L 13/29EN Official Journal of the European Communities18.1.1999 Species: Northern prawn Pandalus borealis Zone: Skagerrak and Kattegat BelgiÃ «/Belgique Danmark 4 570 (1) Deutschland Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a France Ireland Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige 2 460 (1) United Kingdom EC 7 030 TAC 13 160 (1) No fishing of this quota may take place, in the Skagerrak, within 4 miles of the baselines of the Kingdom of Norway. Species: Penaeus shrimps Penaeus spp Zone: French Guyana BelgiÃ «/Belgique Danmark Deutschland Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a France 4 000 Ireland Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige United Kingdom EC 4 000 TAC 4 108 (1) (1) Fishing for shrimps Penaeus subtilis and Penaeus brasiliensis is prohibited in waters less than 30 m deep. Species: Plaice Pleuronectes platessa Zone: Skagerrak BelgiÃ «/Belgique 70 (1) Danmark 8 720 (2) Deutschland 40 (1) Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a France Ireland Italia Luxembourg Nederland 1 680 (1) Ã sterreich Portugal Suomi/Finland Sverige 470 (2) United Kingdom EC 10 980 TAC 11 200 (1) No fishing of this quota may take place, in the Skagerrak, within 12 miles of the baselines of the Kingdom of Norway. (2) No fishing of this quota may take place, in the Skagerrak, within 4 miles of the baselines of the Kingdom of Norway. L 13/30 EN Official Journal of the European Communities 18.1.1999 Species: Plaice Pleuronectes platessa Zone: Kattegat BelgiÃ «/Belgique Danmark 2 490 Deutschland 30 Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a France Ireland Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige 280 United Kingdom EC 2 800 TAC 2 800 Species: Plaice Pleuronectes platessa Zone: IIIbcd (1) BelgiÃ «/Belgique Danmark 2 700 Deutschland 300 Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a France Ireland Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige 200 United Kingdom EC 3 200 TAC 3 200 (1) Community waters. Species: Plaice Pleuronectes platessa Zone: IIa (1), North Sea BelgiÃ «/Belgique 6 070 Danmark 19 730 Deutschland 5 690 Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a France 1 140 Ireland Italia Luxembourg Nederland 37 925 Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 28 070 EC 98 625 (2) TAC 102 000 (1) Community waters. (2) Of which no more than 40 000 tonnes may be fished in waters under the sovereignty or jurisdiction of Norway. L 13/31EN Official Journal of the European Communities18.1.1999 Species: Plaice Pleuronectes platessa Zone: Vb (1), VI, XII, XIV BelgiÃ «/Belgique Danmark Deutschland Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a France 70 Ireland 880 Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 1 450 EC 2 400 TAC 2 400 (1) Community waters. Species: Plaice Pleuronectes platessa Zone: VIIa BelgiÃ «/Belgique 85 Danmark Deutschland Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a France 35 Ireland 1 365 Italia Luxembourg Nederland 30 Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 885 EC 2 400 TAC 2 400 Species: Plaice Pleuronectes platessa Zone: VIIbc BelgiÃ «/Belgique Danmark Deutschland Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a France 60 Ireland 240 Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige United Kingdom EC 300 TAC 300 L 13/32 EN Official Journal of the European Communities 18.1.1999 Species: Plaice Pleuronectes platessa Zone: VIIde BelgiÃ «/Belgique 1 210 Danmark Deutschland Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a France 4 040 Ireland Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 2 150 EC 7 400 TAC 7 400 Species: Plaice Pleuronectes platessa Zone: VIIfg BelgiÃ «/Belgique 215 Danmark Deutschland Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a France 405 Ireland 80 Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 205 EC 900 TAC 900 Species: Plaice Pleuronectes platessa Zone: VIIhjk BelgiÃ «/Belgique 80 Danmark Deutschland Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a France 170 Ireland 590 Italia Luxembourg Nederland 340 Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 170 EC 1 350 TAC 1 350 L 13/33EN Official Journal of the European Communities18.1.1999 Species: Plaice Pleuronectes platessa Zone: VIII, IX, X, CECAF 34.1.1 (1) BelgiÃ «/Belgique Danmark Deutschland Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a 120 France 460 (2) Ireland Italia Luxembourg Nederland Ã sterreich Portugal 120 Suomi/Finland Sverige United Kingdom EC 700 TAC 700 (1) Community waters. (2) May not be fished in the waters under the sovereignty or jurisdiction of Spain and Portugal. Species: Pollack Pollachius pollachius Zone: Vb (1), VI, XII, XIV BelgiÃ «/Belgique Danmark Deutschland Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a 20 France 530 Ireland 150 Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 400 EC 1 100 TAC 1 100 (1) Community waters. Species: Pollack Pollachius pollachius Zone: VII BelgiÃ «/Belgique 530 Danmark Deutschland Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a 30 France 12 180 Ireland 1 300 Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 2 960 EC 17 000 TAC 17 000 L 13/34 EN Official Journal of the European Communities 18.1.1999 Species: Pollack Pollachius pollachius Zone: VIIIab BelgiÃ «/Belgique Danmark Deutschland Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a 440 France 2 160 Ireland Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige United Kingdom EC 2 600 TAC 2 600 Species: Pollack Pollachius pollachius Zone: VIIIc BelgiÃ «/Belgique Danmark Deutschland Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a 720 France 80 Ireland Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige United Kingdom EC 800 TAC 800 Species: Pollack Pollachius pollachius Zone: VIIId BelgiÃ «/Belgique Danmark Deutschland Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a France 50 Ireland Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige United Kingdom EC 50 TAC 50 L 13/35EN Official Journal of the European Communities18.1.1999 Species: Pollack Pollachius pollachius Zone: VIIIe BelgiÃ «/Belgique Danmark Deutschland Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a France Ireland Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 100 (1) EC 100 TAC 100 (1) Available to all Member States, except Sweden and Finland. Species: Pollack Pollachius pollachius Zone: IX, X, CECAF 34.1.1 (1) BelgiÃ «/Belgique Danmark Deutschland Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a 430 France Ireland Italia Luxembourg Nederland Ã sterreich Portugal 20 Suomi/Finland Sverige United Kingdom EC 450 TAC 450 (1) Community waters. Species: Saithe Pollachius virens Zone: IIa (1), Skagerrak and Kattegat, IIIbcd (1), North Sea BelgiÃ «/Belgique 40 (2) Danmark 4 560 (3) Deutschland 11 520 (2) Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a France 27 100 (2) Ireland Italia Luxembourg Nederland 120 (2) Ã sterreich Portugal Suomi/Finland Sverige 630 (3) United Kingdom 8 830 (2) EC 52 800 (4) TAC 110 000 (1) Community waters. (2) No fishing of this quota may take place, in the Skagerrak, within 12 miles of the baselines of the Kingdom of Norway. (3) No fishing of this quota may take place, in the Skagerrak, within 4 miles of the baselines of the Kingdom of Norway. (4) Of which no more than 50 000 tonnes may be fished in waters under the sovereignty or jurisdiction of Norway. L 13/36 EN Official Journal of the European Communities 18.1.1999 Species: Saithe Pollachius virens Zone: Vb (1), VI, XII, XIV BelgiÃ «/Belgique Danmark Deutschland 365 Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a France 3 610 Ireland 400 Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 3 125 EC 7 500 TAC 7 500 (1) Community waters. Species: Saithe Pollachius virens Zone: VII, VIII, IX, X, CECAF 34.1.1 (1) BelgiÃ «/Belgique 20 (2) Danmark Deutschland Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a France 4 950 (2) Ireland 2 480 (2) Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 1 350 (2) EC 8 800 TAC 8 800 (1) Community waters. (2) May not be fished in the waters under the sovereignty or jurisdiction of Spain and Portugal. Species: Turbot (2) Psetta maxima Zone: IIa (1), North Sea (1) BelgiÃ «/Belgique 660 Danmark 1 410 Deutschland 360 Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a France 170 Ireland Italia Luxembourg Nederland 5 000 Ã sterreich Portugal Suomi/Finland Sverige 10 United Kingdom 1 390 EC 9 000 TAC 9 000 (1) Community waters. (2) Including brill (Scophthalmus rhombus). L 13/37EN Official Journal of the European Communities18.1.1999 Species: Skate and rays Raijdae Zone: IIa (1), North Sea (1) BelgiÃ «/Belgique 1 020 Danmark 40 Deutschland 50 Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a France 160 Ireland Italia Luxembourg Nederland 870 Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 3 920 EC 6 060 TAC 6 060 (1) Community waters. Species: Atlantic salmon Salmo salar Zone: IIIbcd (1) (2) BelgiÃ «/Belgique Danmark 83 347 (3) Deutschland 9 273 (3) Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a France Ireland Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland 103 928 (3) Sverige 112 662 (3) United Kingdom EC 309 210 (3) (4) TAC 410 000 (3) (1) Community waters. (2) Excluding Sub-division 32 of IBSFC. (3) Expressed by number. (4) Of which no more than 4 000 salmon may be fished in the Estonian zone, no more than 3 000 salmon in the Latvian zone, and no more than 500 salmon in the Lithuanian zone. Species: Atlantic salmon Salmo salar Zone: Sub-division 32 of IBSFC BelgiÃ «/Belgique Danmark Deutschland Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a France Ireland Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland 81 400 (1) Sverige United Kingdom EC 81 400 (1) TAC 100 000 (1) (1) Expressed by number. L 13/38 EN Official Journal of the European Communities 18.1.1999 Species: Mackerel Scomber scombrus Zone: II a (1), Skagerrak and Kattegat, III bcd (1), North Sea BelgiÃ «/Belgique 470 (2) Danmark 12 485 (3) (4) (5) Deutschland 490 (2) Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a France 1 490 (2) (6) Ireland Italia Luxembourg Nederland 1 500 (2) (6) Ã sterreich Portugal Suomi/Finland Sverige 4 230 (3) (7) (9) (10) United Kingdom 1 390 (6) EC 22 055 (8) TAC 62 455 (8) (1) Community waters. (2) No fishing of this quota may take place, in the Skagerrak, within 12 miles of the baselines of the Kingdom of Norway. (3) No fishing of this quota may take place, in the Skagerrak, within 4 miles of the baselines of the Kingdom of Norway. (4) Of which 2 490 tonnes may be fished from 1 October to 31 December in EC waters between latitudes 59 °N and 62 °N and longitudes 4 °W and 6 °W. (5) Of which no more than 3 790 tonnes may be fished in ICES Divisions IIIa, IV b,c. (6) Of which no more than 450 tonnes may be fished in ICES Divisions IIIa, IV b,c. (7) No part of this quota may be fished in Division IVc. (8) Including 1 865 tonnes accruing from conditions defined in footnote (2) of the Annex of the Agreed Records of Conclusions of Fisheries Consultations between the European Community and Norway. Brussels, 9 December 1995. (9) Includes a fishery by this Member State of 1 865 tonnes of mackerel in ICES Division IIIa. (10) Of which no more than 360 tonnes may be taken in ICES Division IVb. Species: Mackerel Scomber scombrus Zone: II a (1), Vb (2), VI, VII, VIIIabde, XII, XIV BelgiÃ «/Belgique Danmark Deutschland 18 050 (3) (4) Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a 20 (5) France 12 040 (3) (6) Ireland 60 170 (3) (7) Italia Luxembourg Nederland 26 330 (3) (8) Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 165 480 (3) (9) EC 282 090 TAC 422 160 (1) Except Community waters. (2) Community waters. (3) May not be fished in the waters under the sovereignty or jurisdiction of Spain. (4) Of which 4 160 tonnes may be fished from 1 October to 31 December in EC waters of ICES Division IVa. (5) May be fished only in the waters under the sovereignty or jurisdiction of Spain. (6) Of which 2 770 tonnes may be fished from 1 October to 31 December in EC waters of ICES Division IVa. (7) Of which 13 870 tonnes may be fished from 1 October to 31 December in EC waters of ICES Division IVa. (8) Of which 6 060 tonnes may be fished from 1 October to 31 December in EC waters of ICES Division IVa. (9) Of which 38 140 tonnes may be fished from 1 October to 31 December in EC waters of ICES Division IVa. L 13/39EN Official Journal of the European Communities18.1.1999 Species: Mackerel Scomber scombrus Zone: VIIIc, IX, X, CECAF 34.1.1 (1) BelgiÃ «/Belgique Danmark Deutschland Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a 28 850 (2) (3) (5) France 190 (4) (5) Ireland Italia Luxembourg Nederland Ã sterreich Portugal 5 960 (2) (5) Suomi/Finland Sverige United Kingdom EC 35 000 TAC 35 000 (1) Community waters. (2) Except for quantities subject to exchange with other Member States, this quota may only be fished in the waters under the sovereignty or within the jurisdiction of the Member State concerned, or in international waters of the zone concerned. (3) Of which 3 000 tonnes may be fished in the waters of ICES Division VIIIb under the sovereignty or within the jurisdiction of Spain. (4) May not be fished in the waters under the sovereignty or jurisdiction of Spain and Portugal. (5) The quantities subject to exchange with other Member States may be taken, up to a limit of 25 % of the quota of the donor Member State, in ICES area VIIIabd. Species: Common sole Solea solea Zone: Skagerrak and Kattegat, IIIbcd (1) BelgiÃ «/Belgique Danmark 1 130 (2) Deutschland 65 (3) Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a France Ireland Italia Luxembourg Nederland 110 (3) Ã sterreich Portugal Suomi/Finland Sverige 45 (2) United Kingdom EC 1 350 TAC 1 350 (1) Community waters. (2) No fishing of this quota may take place, in the Skagerrak, within 4 miles of the baselines of the Kingdom of Norway. (3) No fishing of this quota may take place, in the Skagerrak, within 12 miles of the baselines of the Kingdom of Norway. Species: Common sole Solea solea Zone: II, North Sea BelgiÃ «/Belgique 1 835 Danmark 840 Deutschland 1 465 Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a France 365 Ireland Italia Luxembourg Nederland 16 550 Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 945 EC 22 000 TAC 22 000 L 13/40 EN Official Journal of the European Communities 18.1.1999 Species: Common sole Solea solea Zone: Vb (1), VI, XII, XIV BelgiÃ «/Belgique Danmark Deutschland Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a France Ireland 125 Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 30 EC 155 TAC 155 (1) Community waters. Species: Common sole Solea solea Zone: VIIa BelgiÃ «/Belgique 445 Danmark Deutschland Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a France 5 Ireland 110 Italia Luxembourg Nederland 140 Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 200 EC 900 TAC 900 Species: Common sole Solea solea Zone: VIIbc BelgiÃ «/Belgique Danmark Deutschland Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a France 15 Ireland 85 Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige United Kingdom EC 100 TAC 100 L 13/41EN Official Journal of the European Communities18.1.1999 Species: Common sole Solea solea Zone: VIId BelgiÃ «/Belgique 1 265 Danmark Deutschland Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a France 2 530 Ireland Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 905 EC 4 700 TAC 4 700 Species: Common sole Solea solea Zone: VIIe BelgiÃ «/Belgique 25 Danmark Deutschland Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a France 265 Ireland Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 410 EC 700 TAC 700 Species: Common sole Solea solea Zone: VIIfg BelgiÃ «/Belgique 600 Danmark Deutschland Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a France 60 Ireland 30 Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 270 EC 960 TAC 960 L 13/42 EN Official Journal of the European Communities 18.1.1999 Species: Common sole Solea solea Zone: VIIhjk BelgiÃ «/Belgique 60 Danmark Deutschland Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a France 120 Ireland 325 Italia Luxembourg Nederland 95 Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 120 EC 720 TAC 720 Species: Common sole Solea solea Zone: VIIIab BelgiÃ «/Belgique 65 (1) Danmark Deutschland Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a 10 (2) France 4 955 (1) Ireland Italia Luxembourg Nederland 370 (1) Ã sterreich Portugal Suomi/Finland Sverige United Kingdom EC 5 400 TAC 5 400 (1) May be fished only in the waters under the sovereignty or within the jurisdiction of France, or in international waters of the zone concerned. (2) May be fished only in the waters under the sovereignty or within the jurisdiction of the Member State concerned, or in international waters of the zone concerned. Species: Sole Solea spp. Zone: VIIIcde, IX, X, CECAF 34.1.1 (1) BelgiÃ «/Belgique Danmark Deutschland Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a 755 (2) France Ireland Italia Luxembourg Nederland Ã sterreich Portugal 1 245 (2) Suomi/Finland Sverige United Kingdom EC 2 000 TAC 2 000 (1) Community waters. (2) May be fished only in the waters under the sovereignty or within the jurisdiction of Spain or Portugal, or in the international waters of the zone concerned. L 13/43EN Official Journal of the European Communities18.1.1999 Species: Sprat Sprattus sprattus Zone: Skagerrak and Kattegat BelgiÃ «/Belgique Danmark 33 500 (1) (2) Deutschland 70 (1) (3) Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a France Ireland Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige 12 680 (1) (2) United Kingdom EC 46 250 (1) TAC 50 000 (1) (1) This quota may be fished with towed gears with a minimum mesh size of no less than 16 mm and shall not be subject to the conditions defined in Article 2 of Regulation (EC) No 1434/98. (2) No fishing of this quota may take place, in the Skagerrak, within 4 miles of the baselines of the Kingdom of Norway. (3) No fishing of this quota may take place, in the Skagerrak, within 12 miles of the baselines of the Kingdom of Norway Species: Sprat Sprattus sprattus Zone: IIIbcd (1) BelgiÃ «/Belgique Danmark 41 512 Deutschland 26 299 Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a France Ireland Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland 21 730 Sverige 89 250 United Kingdom EC 178 790 (2) TAC 468 000 (1) Community waters. (2) Of which no more than 8 000 tonnes may be fished in the Estonian zone, no more than 6 000 tonnes in the Latvian zone, and no more than 4 000 tonnes in the Lithuanian zone. Species: Sprat Sprattus sprattus Zone: IIa (1), North Sea (1) BelgiÃ «/Belgique 1 790 Danmark 141 610 Deutschland 1 790 Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a France 1 790 Ireland Italia Luxembourg Nederland 1 790 Ã sterreich Portugal Suomi/Finland Sverige 1 330 (2) United Kingdom 5 900 EC 156 000 TAC 175 000 (1) Community waters. (2) Including sandeel. L 13/44 EN Official Journal of the European Communities 18.1.1999 Species: Sprat Sprattus sprattus Zone: VIIde BelgiÃ «/Belgique 60 Danmark 3 900 Deutschland 60 Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a France 840 Ireland Italia Luxembourg Nederland 840 Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 6 300 EC 12 000 TAC 12 000 Species: Horse mackerel Trachurus spp. Zone: IIa (1), North Sea (1) BelgiÃ «/Belgique 90 Danmark 39 560 Deutschland 2 980 Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a France 60 Ireland 2 300 Italia Luxembourg Nederland 6 420 Ã sterreich Portugal Suomi/Finland Sverige 750 United Kingdom 5 840 EC 58 000 TAC 60 000 (1) Community waters. Species: Horse mackerel Trachurus spp. Zone: Vb (1), VI, VII, VIIIabde, XII, XIV BelgiÃ «/Belgique Danmark 23 410 (2) Deutschland 18 710 (2) Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a 25 550 France 12 360 (2) Ireland 60 910 (2) Italia Luxembourg Nederland 89 280 (2) Ã sterreich Portugal 2 470 Suomi/Finland Sverige United Kingdom 25 310 (2) EC 258 000 TAC 265 000 (1) Community waters. (2) May not be fished in the waters under the sovereignty or jurisdiction of Spain and Portugal. L 13/45EN Official Journal of the European Communities18.1.1999 Species: Horse mackerel Trachurus spp. Zone: VIIIc, IX BelgiÃ «/Belgique Danmark Deutschland Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a 39 270 (1) (4) France 500 (2) (4) Ireland Italia Luxembourg Nederland Ã sterreich Portugal 33 230 (3) (4) Suomi/Finland Sverige United Kingdom EC 73 000 TAC 73 000 (1) May be fished in the waters under the sovereignty or within the jurisdiction of the Member State concerned, or in international waters of the zone concerned, except for 2 250 tonnes which may be fished in the waters under the sovereignty or within the jurisdiction of Portugal. (2) Excluding ICES Sub-area IX. (3) May be fished in the waters under the sovereignty or within the jurisdiction of the Member State concerned, or in international waters of the zone concerned, except for 2 250 tonnes which may be fished in the waters under the sovereignty or within the jurisdiction of Spain. (4) Of which no more than 5 % may consist of horse mackerel between 12 and 14 cm, notwithstanding Article 5 of Council Regulation (EC) No 894/97. For the purposes of the control of this quantity, the weight of the landings shall be affected by a coefficient of 1,2. Species: Horse mackerel Trachurus spp. Zone: X, CECAF (1) BelgiÃ «/Belgique Danmark Deutschland Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a France Ireland Italia Luxembourg Nederland Ã sterreich Portugal 5 000 Suomi/Finland Sverige United Kingdom EC 5 000 TAC 5 000 (1) Waters adjacent to the Azores under the sovereignty or jurisdiction of Portugal. Species: Horse mackerel Trachurus spp. Zone: CECAF (1) BelgiÃ «/Belgique Danmark Deutschland Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a France Ireland Italia Luxembourg Nederland Ã sterreich Portugal 2 000 Suomi/Finland Sverige United Kingdom EC 2 000 TAC 2 000 (1) Waters adjacent to Madeira under the sovereignty or jurisdiction of Portugal. L 13/46 EN Official Journal of the European Communities 18.1.1999 Species: Horse mackerel Trachurus spp. Zone: CECAF (1) BelgiÃ «/Belgique Danmark Deutschland Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a 2 000 France Ireland Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige United Kingdom EC 2 000 TAC 2 000 (1) Waters adjacent to the Canary Islands under the sovereignty or jurisdiction of Spain. Species: Norway pout Trisopterus esmarki Zone: IIa (1), Skagerrak and Kattegat, North Sea (1) BelgiÃ «/Belgique Danmark 179 840 Deutschland 30 Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a France Ireland Italia Luxembourg Nederland 130 Ã sterreich Portugal Suomi/Finland Sverige United Kingdom EC 180 000 (2) TAC 220 000 (1) Community waters. (2) For Danish vessels, no fishing for this TAC may take place in the Skagerrak within 4 miles of the baselines of the Kingdom of Norway. For other Member States, no fishing of this TAC may take place in the Skagerrak within 12 miles of the baselines of the Kingdom of Norway. L 13/47EN Official Journal of the European Communities18.1.1999 ANNEX II Total allowable catch of herring to be landed unsorted for purposes other than human consumption (in tonnes, live weight). All catch limitations set out in this Annex are considered as quotas for the purposes of Article 5 of this Regulation, and shall, therefore, be submitted to the rules set out in Regulation (EC) No 2847/93, in particular Articles 14 and 15 thereof. Species: Herring (1) Clupea harengus Zone: Skagerrak, Kattegat BelgiÃ «/Belgique Danmark 16 240 Deutschland 145 Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a France Ireland Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige 2 615 United Kingdom EC 19 000 TAC 19 000 (1) By-catches of herring taken in fisheries for species other than herring and landed unsorted. Species: Herring (1) Clupea harengus Zone: IIa (2), North Sea, VIId BelgiÃ «/Belgique 150 Danmark 28 710 Deutschland 150 Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a France 150 Ireland Italia Luxembourg Nederland 150 Ã sterreich Portugal Suomi/Finland Sverige 140 United Kingdom 550 EC 30 000 TAC 30 000 (1) By-catches of herring taken in fisheries for species other than herring and landed unsorted. (2) Community waters. L 13/48 EN Official Journal of the European Communities 18.1.1999 ANNEX III Stock Species Common name Latin name Area Type of TAC A=analytical P=precautionary Articles 3 and 4 of Regulation (EC) No 847/96 applicable (1/0=yes/no) Deductions of Article 5(2) of Regulation (EC) No 847/96 applicable (1/0=yes/no) Sandeel Ammodytidae IIa (1), North Sea (1) P 1 0 Herring Clupea harengus I, II A 0 0 Herring Clupea harengus Skagerrak, Kattegat A 0 1 Herring Clupea harengus IIIbcd (1) A 0 1 Herring Clupea harengus IIIbcd, Management Unit 3 A 0 0 Herring Clupea harengus IIa (1), North Sea North of 53 °30 N A 0 1 Herring Clupea harengus IVc (1), VIId P 0 1 Herring Clupea harengus Vb (1), VIaN,VIb A 0 1 Herring Clupea harengus VIaS, VIIbc A 1 0 Herring Clupea harengus VIa Clyde P 1 0 Herring Clupea harengus VIIa A 0 1 Herring Clupea harengus VIIef P 1 0 Herring Clupea harengus VIIghjk A 1 0 Anchovy Engraulis encrasicolus VIII P 1 0 Anchovy Engraulis encrasicolus IX,X P 1 0 Cod Gadus morhua I, IIb A 0 0 Cod Gadus morhua Skagerrak A 0 1 Cod Gadus morhua Kattegat A 1 0 Cod Gadus morhua IIIbcd (1) A 0 1 Cod Gadus morhua IIa (1), North Sea A 0 1 Cod Gadus morhua Vb (1), VI,XII,XIV A 0 1 Cod Gadus morhua VIIa A 0 1 Cod Gadus morhua VIIb-k,VIII,IX,X A 0 1 Megrim Lepidorhombus spp. IIa (1), North Sea (1) P 1 0 Megrim Lepidorhombus spp. Vb (1), VI,XII,XIV P 1 0 Megrim Lepidorhombus spp. VII A 1 0 Megrim Lepidorhombus spp. VIIIabde A 1 0 Megrim Lepidorhombus spp. VIIIc,IX,X A 1 0 Dab Limanda limanda IIa (1), North Sea P 1 0 Anglerfish Lophius spp. IIa (1), North Sea (1) P 1 0 Anglerfish Lophius spp. Vb (1), VI,XII,XIV P 1 0 Anglerfish Lophius spp. VII A 1 0 Anglerfish Lophius spp. VIIIabde A 1 0 Anglerfish Lophius spp. VIIIc,IX,X, P 1 0 Capelin Mallotus villosus IIb A 0 0 Haddock Melanogrammus aeglefinus Skagerrak, Kattegat, IIIbcd (1) A 0 0 Haddock Melanogrammus aeglefinus IIa (1), North Sea A 0 0 Haddock Melanogrammus aeglefinus Vb (1), VI,XII,XIV A 0 1 Haddock Melanogrammus aeglefinus VII,VIII,IX,X P 1 0 Whiting Merlangius merlangus Skagerrak, Kattegat P 0 0 Whiting Merlangius merlangus IIa (1), North Sea A 0 1 Whiting Merlangius merlangus Vb (1), VI,XII,XIV A 0 0 Whiting Merlangius merlangus VIIa A 0 1 (1) Community waters. L 13/49EN Official Journal of the European Communities18.1.1999 Stock Species Common name Latin name Area Type of TAC A=analytical P=precautionary Articles 3 and 4 of Regulation (EC) No 847/96 applicable (1/0=yes/no) Deductions of Article 5(2) of Regulation (EC) No 847/96 applicable (1/0=yes/no) Whiting Merlangius merlangus VIIb-k A 0 0 Whiting Merlangius merlangus VIII P 1 0 Whiting Merlangius merlangus IX,X P 1 0 Hake Merluccius merluccius Skagerrak, Kattegat, IIIbcd (1) A 0 1 Hake Merluccius merluccius IIa (1), North Sea (1) A 0 1 Hake Merluccius merluccius Vb (1), VI,VII,XII,XIV A 0 0 Hake Merluccius merluccius VIIIabde A 0 0 Hake Merluccius merluccius VIIIc,IX,X A 0 1 Blue whiting Micromesistius poutassou IIa (1), North Sea (1) A 1 0 Blue whiting Micromesistius poutassou Vb (1), VI,VII A 1 0 Blue whiting Micromesistius poutassou VIIIabd A 1 0 Blue whiting Micromesistius poutassou VIIIe A 1 0 Blue whiting Micromesistius poutassou VIIIc,IX,X A 1 0 Lemon sole Microstomus kitt IIa (1), North Sea (1) P 1 0 Norway lobster Nephrops norvegicus IIa,IIIbcd (1) P 1 0 Norway lobster Nephrops norvegicus IIa (1), North Sea (1) P 1 0 Norway lobster Nephrops norvegicus Vb (1),VI P 1 0 Norway lobster Nephrops norvegicus VII P 1 0 Norway lobster Nephrops norvegicus VIIIab P 1 0 Norway lobster Nephrops norvegicus VIIIc P 1 0 Norway lobster Nephrops norvegicus VIIIde P 1 0 Norway lobster Nephrops norvegicus IX,X, COPACE (1) P 1 0 Northern prawn Pandalus borealis Skagerrak A 0 0 Penaeus Penaeus spp. French Guyana P 1 0 Plaice Pleuronectes platessa Skagerrak A 0 0 Plaice Pleuronectes platessa Kattegat A 0 0 Plaice Pleuronectes platessa IIIbcd (1) P 1 0 Plaice Pleuronectes platessa IIa (1), North Sea A 0 1 Plaice Pleuronectes platessa Vb (1),VI,XII,XIV P 1 0 Plaice Pleuronectesplatessa VIIa A 1 0 Plaice Pleuronectes platessa VIIbc P 1 0 Plaice Pleuronectes platessa VIIde A 0 1 Plaice Pleuronectes platessa VIIfg A 0 1 Plaice Pleuronectes platessa VIIhjk P 0 0 Plaice Pleuronectes platessa VIII,IX,X P 1 0 Pollack Pollachius pollachius Vb (1),VI,XII,XIV P 1 0 Pollack Pollachius pollachius VII P 1 0 Pollack Pollachius pollachius VIIIab P 1 0 Pollack Pollachius pollachius VIIIc P 1 0 Pollack Pollachius pollachius VIIId P 1 0 Pollack Pollachius pollachius VIIIe P 1 0 Pollack Pollachius pollachius IX,X P 1 0 Saithe Pollachius virens IIa (1), Skagerrak, Kattegat,IIIbcd (1), North Sea A 0 1 Saithe Pollachius virens Vb (1),VI,XII,XIV A 0 1 Saithe Pollachius virens VII,VIII,IX,X P 0 0 Turbot Psetta maxima IIa (1), North Sea (1) P 1 0 (1) Community waters. L 13/50 EN Official Journal of the European Communities 18.1.1999 Stock Species Common name Latin name Area Type of TAC A=analytical P=precautionary Articles 3 and 4 of Regulation (EC) No 847/96 applicable (1/0=yes/no) Deductions of Article 5(2) of Regulation (EC) No 847/96 applicable (1/0=yes/no) Skate and rays Rajidae IIa (1), North Sea (1) P 1 0 Salmon Salmo salar IIIbcd (1) A 0 1 Salmon Salmo salar Sub-division 32 of IBSFC A 0 1 Mackerel Scomber scombrus IIa (1), Skagerrak, Kattegat,IIIbcd (1), North Sea A 0 0 Mackerel Scomber scombrus II,Vb (1),VI,VII,VIII,XII,XIV A 0 0 Mackerel Scomber scombrus VIIIc,IX,X A 0 0 Sole Solea spp. Skagerrak, Kattegat, IIIbcd (1) P 1 0 Sole Solea spp. II, North Sea A 0 1 Sole Solea spp. Vb (1),VI,XII,XIV P 1 0 Sole Solea spp. VIIa A 0 1 Sole Solea spp. VIIbc P 1 0 Sole Solea spp. VIId A 0 1 Sole Solea spp. VIIe A 0 1 Sole Solea spp. VIIfg A 0 1 Sole Solea spp. VIIhjk P 1 0 Sole Solea spp. VIIIab A 1 0 Sole Solea spp. VIIIcde,IX,X P 1 0 Sprat Sprattus sprattus Skagerrak, Kattegat P 0 0 Sprat Sprattus sprattus IIIbcd (1) A 0 0 Sprat Sprattus sprattus IIa (1), North Sea (1) P 0 0 Sprat Sprattus sprattus VIIde P 1 0 Horse mackerel Trachurus trachurus IIa (1), North Sea (1) P 0 0 Horse mackerel Trachurus trachurus Vb (1),VI,VII,VIII,XII,XIV A 1 0 Horse mackerel Trachurus trachurus VIIIc,IX A 1 0 Horse mackerel Trachurus trachurus CECAF (Azores I.) P 1 0 Horse mackerel Trachurus trachurus CECAF (Madeira I.) P 1 0 Horse mackerel Trachurus trachurus CECAF (Canary I.) P 1 0 Norway pout Trisopterus esmarki IIa (1), Skagerrak, Kattegat, North Sea (1) P 1 0 (1) Community waters. L 13/51EN Official Journal of the European Communities18.1.1999 ANNEX IV Exit windows (model 1) Two exit windows with plastic coated, fully opened diamond meshes shall be attached to the codend of trawls and Danish seines in the code fishery. The mesh opening shall be no less than 105 mm. The exit window shall be attached with a separate piece of netting (between the ordinary diamond meshes and the meshes of the exit window). The mesh size of the separate netting shall be identical to the bar length of the exit window times the square root of two. The exit window shall be attached on both sides of the codend, and the distance between the rear end of the codend and the window shall be 40 to 50 cm. The length of the window shall be 80 % of the total length of the codend and the height of the window shall be 50 cm (Figure 1). The window shall be mounted in a way that gives an opening between the upper and lower seams of the window of 15 to 20 cm. Exit windows (model 2) Identification of the windows The windows shall be rectangular sections of netting in the codend. There shall be two windows in the codend. Size of the windows Each window shall have a minimum width of 45 cm along its entire length. Each window shall have a minimum length of 3,5 m measured along its sides (Figure 2) and the length of the window shall not be less than 80 % of the total length of the codend. Netting of the windows The meshes in the windows shall have a minimum size of 105 mm. They shall be square meshes, i.e. all four sides of the window netting will be cut by all bars. The netting shall be mounted such that the bars run parallel and perpendicular to the length of the codend. The window width shall be eight open square meshes. Location of the windows The codend shall be divided into upper and lower panels by selvedges running down the port and starboard sides. The two windows shall be located in the lower panel, immediately adjacent to and below the selvedges. The windows shall terminate between 40-50 cm from the codline (Figure 2). The forward end of the window shall be joined to eight meshes width of the normal codend netting. One side shall join to the selvedge or be joined immediately adjacent to the selvedge and the other side shall be joined to the normal codend lower panel netting following a straight line of meshes all knots cut. Mesh size in the whole codend All parts of the codend shall confirm to a minimum mesh size of 105 mm. L 13/52 EN Official Journal of the European Communities 18.1.1999 FIGURE 1 Exit window  Model 1 40-50 cm 15-20 cm 15-20 cm Ordinary diamond meshes Separate piece of netting Exit window (opened diamond meshes) 50 cm L Ã  0,8 L L 13/53EN Official Journal of the European Communities18.1.1999 FIGURE 2 Exit window  Model 2 Position of the square mesh window in the codend Codend Window length = 0,8 Ã  codend length 40-50 c m Cross section of codend Selvedge Window width = 8 square meshes Window width = 8 square meshes Selvedge Total: 100 meshes round Selvedge Lifting strap